Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


Response to Amendment

This action is in response to the amendment filed on 06/16/2022. Claims 1, 3-7, 9-10, and 12-15 are presently pending. Claims 2, 8, and 11 have been canceled by the Applicant.


The amendment to the Specification filed 06/16/2022is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:


    PNG
    media_image1.png
    558
    652
    media_image1.png
    Greyscale


Applicant is required to cancel the new matter in the reply to this Office Action.

Response to Arguments

Applicant’s arguments with respect to claims 1, 3-7, 9-10, and 12-15 have been fully considered as follows:



With respect to the objections raised regarding the Specification:

Applicant has provided a few snapshots/ definitions from Baidu.com. These definitions fail to provide evidence for a definition known to one of ordinary skill in the art. The evidence, provided by the Applicant, not only is narrow in its availability, but also lacks proper support globally, in particular within US environment where Applicant is seeking a patent.

As such the objection is maintained.

With respect to objections to Figures 2-4, Applicant argues that Applicant’s alleged invention applied to the generic prior art Figures qualifies them as being new and therefore should not be designated as “Prior Art”.

Examiner disagrees. Figures 2-4 fail to show anything materially different than what is available and known as Prior Art. Therefore, the objection is maintained.

With respect to rejection of claims 1, 4-7, 9-10, and 13-15, under 35 USC § 112(a), Applicants arguments, in view of the clarifying amendments, are persuasive. Therefore the rejections are withdrawn.

However, rejection of claims 3 and 12 are maintained as Applicant’s arguments are not acceptable (See objections to the Specification) and the submitted amendment to the Specification is further objected to due to the introduction of New Matter.

With respect to rejection of claims 3 and 12 under 35 USC § 112(b), Applicant’s arguments are not persuasive. See the objections to the amended Specification/


Allowable Subject Matter

Claims 1, 4-7, 9-10, and 13-15 are allowable.

Specification

The disclosure is objected to because of the following minor informalities:

The acronym PK appears throughout the Specification without any indication as to what it stands for.

Appropriate correction is required.


The amendment to the Specification filed 06/16/2022is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:


    PNG
    media_image1.png
    558
    652
    media_image1.png
    Greyscale


Applicant is required to cancel the new matter in the reply to this Office Action.

Drawings

Figures 2-4 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3 and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claims 3 and 12 are  rejected as they recite “anchor history habits”, “PK scene”, “microphone connection scene”, none of which have been defined adequately and/or disclosed in the Specification as to what they may be and how they are arrived at.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 3 and 12 are further rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 3 and 12 recite “PK scene”. It is not clear what PK stands for and it is further not clear as to what “PK scene” means. The Specification is silent on any definitions and/or disclosure of such term.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contacts

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R MARANDI whose telephone number is (571)270-1843. The examiner can normally be reached Monday-Friday 8-7 ET flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan J Flynn can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES R MARANDI/Primary Examiner, Art Unit 2421